HUNSTEIN, Justice,
dissenting.
For decades the Georgia courts have held that a landowner is shielded from liability pursuant to OCGA § 51-3-23 only where its property is open to the public for a recreational purpose without charge. Here, there is no question that the City’s football stadium was open to the public for a recreational purpose and that the City charged an admission fee to enter the premises. Applying OCGA § 51-3-25 (2) and Georgia’s well-established case law, I would conclude that the City is not exempted from liability under the RPA. The contrary decision reached by the majority circumvents the limitations placed on the RPA’s liability waiver by the General Assembly and effectively overturns well-settled case law without explanation. Accordingly, I respectfully dissent.
“As in all appeals involving the construction of statutes, our review is conducted under a de novo standard.” Hankla v. Postell, 293 Ga. 692, 693 (749 SE2d 726) (2013). “A statute draws its meaning, of course, from its text.” (Citation omitted.) Chan v. Ellis, 296 Ga. 838, 839 (770 SE2d851) (2015). “The common and customary usages of the words are important, but so is their context.” (Citation omitted.) Tibbies v. Teachers Retirement System of Ga., 297 Ga. 557,558 (1) (775 SE2d 527) (2015). “For context, we may look to other provisions ofthe same statute, the structure and history of the whole statute, and the other law — constitutional, statutory, and common law alike — that forms the legal background of the statutory provision in question.” (Citation and punctuation omitted.) Zaldivar v. Prickett, 297 Ga. 589, 591 (1) (774 SE2d 688) (2015). With these principles in mind, I turn to the relevant portions of the RPA.
The RPA was first drafted and published by the Council of State Governments in 1965, explaining that the act “is designed to encourage availability of private lands by limiting the liability of owners to situations in which they are compen sated for the use of their property and those in which injury results from malicious or willful acts of the owner.” (Emphasis supplied.) Council of State Governments, *858Suggested State Legislation 150 (24th ed. 1965). A few months later, the General Assembly adopted the proposed legislation, virtually unchanged, underlining the importance of encouraging landowners toopen their lands to the general public free of charge. See OCGA § 51-3-20 (“The purpose of this article is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting the owners’ liability toward persons entering thereon for recreational purposes.”). When looking at the relevant provisions of the RPA, we must keep in mind that it is a statute in derogation of common law, and thus, must be strictly and narrowly construed.2 Couch v. Red Roof Inns, 291 Ga. 359, 374 (729 SE2d 378) (2012) (“[A] statute in derogation of the common law [should] be construed strictly by the courts.” (citation omitted) (Benham, J., dissenting)).
The General Assembly codified the RPA’s liability waiver in OCGA § 51-3-23, which provides:
Except as specifically recognized by or provided in Code Section 51-3-25, an owner of land who either directly or indirectly invites or permits without charge any person to use the property for recreational purposes does not thereby:
(1) Extend any assurance that the premises are safe for any purpose;
(2) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed; or
(3) Assume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.
Id. This liability waiver is subject to a companion statute, OCGA § 51-3-25, which provides:
Nothing in this article limits in any way any liability which otherwise exists:
(2) For injury suffered in any case when the owner of land charges the person or persons who enter or go on the *859land for the recreational use thereof, except that, in the case of land leased to the state or a subdivision thereof, any consideration received by the owner for the lease shall not be deemed a charge within the meaning of this Code section.
Id.
The majority concludes, after ostensibly applying the “plain language” of the above-quoted provisions without citation to meaningful authority, that the liability waiver of OCGA § 51-3-23 applies (and, consequently, that OCGA § 51-3-25 does not) because Riley did not pay the admission fee. At first glance, such a reading appears correct. However, simply parsing the language of OCGA § 51-3-23 does not end the analysis. The plain language of that Code section — indeed the first sentence — states that the RPA’s general liability protection is expressly controlledby the provisions of OCGA § 51-3-25. See OCGA § 51-3-23 (“Except as specifically recognized by or provided in Code Section 51-3-25. . . Accordingly, we must read the two statutes together, see Mooney v. Webster, 300 Ga. 283, 290 (794 SE2d 31) (2016), giving effect to all parts of the statute, see Bibb County v. Hancock, 211 Ga. 429, 440 (86 SE2d 511) (1955), so as to avoid “a construction that makes some language mere surplusage,” Slakman v. Continental Cas. Co., 277 Ga. 189, 191 (587 SE2d 24) (2003).
Turning to the relevant portion of OCGA § 51-3-25, the liability protections of the RPA do not apply “[f]or injury suffered in any case when the owner of land charges the person or persons who enter or go on the land for the recreational use thereof.” Id. at (2). Georgia courts have consistently held that this provision is applicable where (1) the property was open to the public, (2) the property was used for a recreational purpose, and (3) the landowner charged a fee in exchange for permission for the public to enter the premises. See Anderson v. Atlanta Committee for the Olympic Games, 273 Ga. 113, 114 (1) (a) (537 SE2d 345) (2000) (“The RPA limits, with certain exceptions, the liability of an owner of land who has made property available without charge to the public for recreational purposes.”); Cedeno v. Lockwood, Inc., 250 Ga. 799(301 SE2d 265) (1983) (interpretingOCGA § 51-3-25), disapproved on other grounds, Atlanta Committee for the Olympic Games v. Hawthorne, 278 Ga. 116, 118, n.3 (598 SE2d 471) (2004). See also Stone Mountain Mem. Assn. v. Amestoy, 337 Ga. App. 467 (788 SE2d 110) (2016); Gayle v. Frank Callen Boys & Girls Club, 322 Ga. App. 412 (745 SE2d 695) (2013); Martin v. Dempsey Funeral Svcs. of Ga., 319 Ga. App. 343, 345 (735 SE2d 59) (2012); Carroll v. City of Carrollton, 280 Ga. App. 172 (633 SE2d 591) (2006); Spivey v. City of Baxley, 210 Ga. App. 772, 774 (437 SE2d 623) (1993); Edmondson v. *860Brooks County Bd. of Ed., 205 Ga. App. 662, 664 (423 SE2d 413) (1992).
The parties agree that the first two factors are met; this leaves open the question of whether the landowner charged a fee in exchange for permission for the public to enter the premises. The majority concludes that this provision is only satisfied where the injured party is “the person or persons” who have been charged to enter. This, however, is but one way to interpret this portion of OCGA § 51-3-25 (2). At issue is whether the phrase “charges the person or persons who enter or go on the land” refers specifically to the injured person who has been charged or, instead, refers to a landowner who generally charges for entry onto the land. Our precedent clearly answers this question.
Almost 35 years ago, this Court held in Cedeno that, “[a]s a prerequisite to immunity under the RPA, the owner cannot charge a fee for admission to the property.” 250 Ga. at 801 (2) (citing OCGA § 51-3-25) (emphasis supplied). See also City of Tybee Island v. Godinho, 270 Ga. 567 (511 SE2d 517) (1999) (“The RPA, with certain exceptions, shields property owners from tort liability for property that they permit the public to use without charge for ‘recreational purposes’ ” (emphasis supplied)), disapproved on other grounds, Hawthorne, 278 Ga. 116. Later, the Court of Appeals reiterated this principle in Carroll, holding that “ ‘[t]he important criterion is the purpose for which the public is permitted on the property,’ i.e., whether ‘theproperty is open to the public for recreational purposes free of charge.’ ” (Citations and punctuation omitted; emphasis supplied.) 280 Ga. App. at 175.
Consistent with these long-standing decisions, as well as a natural reading of the statute, I conclude that it is the fee associated with the use of the property that controls our analysis, not whether a specific individual was charged.3 Such a resolution of the ambiguity *861between OCGA §§ 51-3-23 and 51-3-25 (2) is consistent with the requirement that we narrowly construe the liability waiver, which abrogates the common law right of an invitee to sue a landowner. Furthermore, this construction maintains the liability shield envisioned by the General Assembly in OCGA § 51-3-23, encouraging landowners to allow the public to use their lands free of charge, while also protecting the waiver exemption codified in OCGA § 51-3-25 (2). See Malphurs v. State, 336 Ga. App. 867, 869 (785 SE2d 414) (2016) (“When the courts are called upon to determine if there is a conflict between statutes they are required to undertake to construe them together and seek to give full effect to both laws as representing all of the legislative intention.”) (citation and punctuation omitted).
Finally, my interpretation is bolstered by the General Assembly’s inclusion of the phrase “in any case” in OCGA § 51-3-25 (2). This all-encompassing phrase illustrates the General Assembly’s intent to grant greater liability rights to the public when a landowner assesses a fee to enter onto its land. In other words, where a landowner levies a charge in exchange for permission to enter its land for a recreational purpose, then the landowner is liable for an injury suffered on its property in any case, no matter whether that person paid the admission fee or not.4 This construction further avoids the patently absurd result of permitting landowners to cherry-pick groups of potential plaintiffs, resulting in similarly injured individuals having unequal rights of recovery. See Roberts v. Deal, 290 Ga. 705, 709 (723 SE2d 901) (2012) (explaining that “this Court may construe statutes to avoid absurd results”) (citing Allen v. Wright, 282 Ga. 9, 12 (1) (644 SE2d 814) (2007)).
In this case, the record clearly supports the trial court’s finding that the public was charged a fee to enter the premises. See OCGA § 51-3-21 (1) (defines a “charge” as “the admission price or fee asked in return for invitation or permission to enter or go upon the land”). Compare Stone Mountain Mem. Assn. v. Herrington, 225 Ga. 746 (1) (171 SE2d 521) (1969) (where public was paid a fee to park their cars but not to enter the premises, parking fee did not qualify as charge pursuant to RPA); Brannon v. Stone Mountain Mem. Assn., 165 Ga. App. 120 (299 SE2d 176) (1983) (same); South Gwinnett Athletic Assn. v. Nash, 220 Ga. App. 116 (1) (469 SE2d 276) (1996) (baseball *862registration fee did not qualify as a charge under RPA).
Decided January 29, 2018.
Oliver Maner, Patrick T. O’Connor, James P Gerard, David Bobo Mullens III, for appellant.
Karsman, McKenzie & Hart, Christopher D. Britt, for appellees.
Pursuant to OCGA § 51-3-25 (2), and applying Georgia’s well-established case law, I would conclude that by generally charging a fee for admission, the City is excluded from the RPA’s liability protection, no matter that the individual injured was relieved from paying the admission fee because of her age. If the City wished to be protected by the RPA’s liability waiver, it could have allowed all Rebel Bowl spectators to enter the stadium free of charge as the City does for its regular season games. See Spivey, 210 Ga. App. at 775 (concluding that “the RPA applies to spectators at athletic events, when no admission charge is imposed”). Consequently, I would affirm the Court of Appeals’ determination that the City was exempted from the RPA’s protection pursuant to OCGA § 51-3-25 (2).
I am authorized to state that Justice Benham joins me in this dissent.

 At common law, persons classified as licensees or invitees were entitled to legal protection because the landowner had a duty of care to them, see OCGA §§ 51-3-1, 51-3-2 (2017), which this Court has recognized, see Atlanta & West Point R. Co. v. Wise, 190 Ga. 254, 256-257 (9 SE2d 63) (1940), Martin v. Johnson-Lemon, 271 Ga. 120, 123 (516 SE2d 66) (1999), Johnson Street Properties v. Clure, 302 Ga. 51, 65 (805 SE2d 60) (2017). However, recreational-use statutes, like the RPA, “carve out an area of land-possessor liability from the common law of tort and specify instead a statutory standard for liability.” Restatement (Third) of Torts: Physical and Emotional Harm § 51 cmt. q (Am. Law. Inst. 2012).


 Even in “business interest” cases, where the recreational purpose of the property is questioned, this Court’s analysis is not controlled by the individual plaintiff. See Anderson, 273 Ga. at 117 (2) (the test to determine whether an activity is “recreational” despite possible profit motive of owner “does not preclude consideration of the user’s subjective assessment of the activity,” though “the user’s assessment is not the controlling factor”) (punctuation omitted) (citing Quick v. Stone Mountain Mem. Assn., 204 Ga. App. 598, 599 (420 SE2d 36) (1992) and Hogue v. Stone Mountain Mem. Assn., 183 Ga.App. 378 (358 SE2d 852) (1987)); Godinho, 270 Ga. at 568, n.12 (plaintiff’s admission that she used sidewalk for recreational purpose considered, but not determinative factor in concluding that RPA shielded city from liability because public allowed onto city sidewalk for recreational purpose). Instead, the balancing test used by this Court in such cases requires examination of “all social and economic aspects of the activity” that occur on the property onto which the public was invited, including “the intrinsic nature of the activity, the type of service or commodity offered to the public, and the activity’s purpose and consequence.” Anderson, 273 Ga. at 117 (2). See also Carroll, 280 Ga. App. at *861175-176, n.3 (where the parties do not dispute the purely recreational purpose of the property, then no need to review individual plaintiff’s use of premises).


 By this interpretation, I do not mean to imply that a landowner would lose the RPA’s liability protection simply by charging a single person. Indeed, the focus of our case law has been on a landowner that generally charges a fee for permission to enter its land for a recreational purpose.